DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 7/15/2020. Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020, 10/08/2020, 04/19/2021, 10/20/2021, 11/03/2021, 11/23/2021, 02/21/2022, 03/11/2022, 03/23/2022, 06/22/2022, 07/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Figs. 5 and 8 should be amended to be Figs. 5A-5B and Figs. 8A-8B.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0019], [0022], [0051], [0053], [0065], [0067], and [0069] of the specification should be amended to for consistency with the amendments to the figures.
Paragraph [0053] recites “Then, at Step 228, the models can be applied, e.g., models including machine learning, probabilistic modeling, artificial intelligence, etc., to the normalized security data to detect or identify security threats and/or malicious or suspicious actions indicated thereby”, which should be “at Step 226”.
Paragraphs [0035], [0043], [0057], and [0065] recite “a data controllers”, which should be “a data controller”.
Appropriate correction is required.

Claim Objections
Claims 1, 3-4 and 17 are objected to because of the following informalities:
Claim 1 recites “if execution of the module pipeline does not violate at least one of the data polies or module execution policies”, which requires correcting typographical errors.
Claim 1 recites “determining if the execution of the module pipeline would violate at least one of the data policies or at least one of the module execution policies, and if so, prohibiting execution of the module pipeline; and if execution of the module pipeline does not violate at least one of the data polies or module execution policies, initiating execution of the module pipeline to process the accessed portion of the security data.” Claim 3 recites “if execution of the module pipeline violates at least one of the infrastructure policies, blocking execution of the module pipeline.” Claim 4 recites “if execution of the module pipeline conflicts with one or more of the historical metrics, blocking execution of the module pipeline.” Examiner suggests applicant to revisit the "if" statement (contingent limitations) used in the claims. According to MPEP 2111.04(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language such as "based on" or "in response to" can be used to avoid steps being not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the conditions happening.
Claim 17 recites “generating new or updated security data based on execution of the one or modules or module pipelines”, which requires correcting typographical errors.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6-8 of U.S. Patent No. 10735470. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 10735470 contain every element of claims of the instant application. Application claims 1-14 are anticipated by the patent claims 1, 3-4, and 6-8.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 16929404
US patent 10735470


1. A method for building security applications, comprising:

setting data policies for accessing security data based on one or more selected parameters;

generating a module pipeline including selecting one or more modules from a plurality of modules configured to be executed according to a prescribed sequence for accessing and processing of the security data, the plurality of modules including at least one module operable to apply a predictive security application or model to the security data for detection or identification of security threats;




setting module execution policies governing execution of the one or more modules in the module pipeline;










receiving a request to initiate execution of the module pipeline to access and process at least a portion of the security data;

determining if the execution of the module pipeline would violate at least one of the data policies or at least one of the module execution policies, and if so, prohibiting execution of the module pipeline; and



if execution of the module pipeline does not violate at least one of the data polies or module execution policies, initiating execution of the module pipeline to process the accessed portion of the security data. 


Similar rationale for claim 8.
1. A method of developing and distributing applications and data for building security applications, comprising:
determining and setting a plurality of data policies for access and/or filtering of security data based on selected parameters;
selecting a plurality of modules for processing the security data, the plurality of modules including one or more modules operable to apply one or more predictive security applications or models to the security data for detection or identification of security threats, malicious, or suspicious activity;
one or more modules operable to take one or more preventative or remedial actions based on detected or identified security threats, malicious, or suspicious activity; and one or more modules for providing access to the security data with like actors or sharing partners;
setting one or more module execution policies governing execution of the plurality of modules, the one or more module execution policies including at least one policy for normalizing the security data; creating, updating and/or modifying of the one or more predictive applications or models, used for processing the security data; for detecting the security threats, malicious, or suspicious activity; for taking remediation measures for the detected or identified security threats, malicious, or suspicious activity; for providing access to the security data; and for determining what resources are available to execute the one or more modules;
receiving a request to initiate execution of the selected plurality of modules to access and process a selected portion or filtered set of the security data;
determining if the request violates one or more of the data policies or one or more of the module execution policies applicable for processing the selected portion or filtered set of the security data;
if one or more of the data policies or the one or more module execution policies are violated, blocking execution of the selected plurality of modules as requested; and
if the data policies or the module execution policies are not violated, executing the selected plurality of modules to process the selected portion or filtered set of the security data;
wherein, execution of the plurality modules comprises applying the one or more predictive security applications or models to the selected portion or filtered set of the security data to identify a security threat and/or malicious or suspicious activity and providing access to at least a portion of the security data with the like actors or sharing partners.

8. The method of claim 1, wherein the plurality of modules includes a pipeline of modules with sets of selectable modules that are executed according to a prescribed sequence.
2. The method of claim 1, wherein the at least one predictive security application or model includes artificial intelligence, a neural network, machine learning, statistical analysis, probabilistic modeling, named entity recognition, or combinations thereof.


Similar rationale for claim 9.
4. The method of claim 1, wherein the one or more predictive security applications or models comprises artificial intelligence, neural networks, machine learning, statistical analysis, probabilistic modeling, named entity recognition, or combinations thereof.
3. The method of claim 1, further comprising:
setting infrastructure policies that determine a time, a location, or resources to be used for execution of the one or more modules in the module pipeline, and
if execution of the module pipeline violates at least one of the infrastructure policies, blocking execution of the module pipeline.


Similar rationale for claim 10.
6. The method of claim 1, further comprising:
setting one or more infrastructure policies that determine a time, a location, and/or resources to be used for execution of the plurality of modules; and
if the one or more infrastructure policies are violated, blocking execution of the plurality of modules as requested.
4. The method of claim 1, further comprising:
generating historical metrics that capture previously developed data policies, module policies, and infrastructure policies; and
if execution of the module pipeline conflicts with one or more of the historical metrics, blocking execution of the module pipeline.


Similar rationale for claim 11.
7. The method of claim 1, further comprising:
generating historical metrics that capture previously developed data policies, module policies, and infrastructure policies; and
if one or more of the historical metric are violated, blocking execution of the plurality of modules as requested, even if the data policies, the module policies, or the infrastructure policies are not violated.
5. The method of claim 1, wherein the plurality of modules further includes one or more modules operable to normalize the portion of the accessed security data, one or more modules operable to take one or more preventative or remedial actions based on detected or identified security threats, and one or more modules for sharing or providing access to at least a portion of the accessed the security data with like actors or sharing partners.


Similar rationale for claim 12.
1. …
one or more modules operable to take one or more preventative or remedial actions based on detected or identified security threats, malicious, or suspicious activity; and one or more modules for providing access to the security data with like actors or sharing partners;

3. The method of claim 1, wherein the plurality of modules further includes one or more modules operable for normalizing the accessed selected portion or filtered set security data by structuring the security data to enable access to and processing of the security data by the one or more predictive applications or models.
6. The method of claim 1, further comprising identifying one or more security threats or malicious action based on application of the predictive security application or model. 


Similar rationale for claim 13.
1. …
wherein, execution of the plurality modules comprises applying the one or more predictive security applications or models to the selected portion or filtered set of the security data to identify a security threat and/or malicious or suspicious activity and providing access to at least a portion of the security data with the like actors or sharing partners.
7. The method of claim 6, further comprising taking one or more remedial actions upon identification of the one or more security threats or malicious actions.


Similar rationale for claim 14.
1. …
one or more modules operable to take one or more preventative or remedial actions based on detected or identified security threats, malicious, or suspicious activity; and one or more modules for providing access to the security data with like actors or sharing partners;


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 15 recites the limitation "setting module execution parameters for executing the one or more modules, including one or more parameters for creating, updating and/or modifying the one or more predictive security models or applications;" It is recommended to change “and/or” to “and” to avoid claim being indefinite for failing to particularly point out and distinctly claim the subject matter.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Allowable Subject Matter
Claims 1-18 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Akireddy (US 20160014140 A1) teaches in a local data service, receiving a request for processing data; identifying one or more local policies applicable to the request; based, at least in part, on the one or more local policies, determining whether the request may be processed locally; in response to determining that the request may not be processed locally, transmitting the request to one or more remote brokers to cause the one or more remote brokers to determine a remote data service configured to process the request.

Crabtree (US 20180181599 A1) teaches a network-connected distributable model configured to serve instances of a plurality of distributable models; and a directed computation graph module configured to receive at least an instance of at least one of the distributable models from the network-connected computing system, create a cleansed dataset from data stored in the memory based at least in part by biases contained within the data stored in memory, train the instance of the distributable model with the cleansed dataset, and generate an update report based at least in part by updates to the instance of the distributable model.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole. For example, Akireddy and Crabtree in combination do not disclose module pipelines, module execution policies, module execution parameters, within the context of the claimed invention as a whole, as recited in claim 1, 8 and 15.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493